DETAILED ACTION
The action is in response to communications filed on 11/17/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

IDS Considered
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Brenda Holmes (Reg. No. 40339) on April 20 2021. 
The application has been amended as follows:

In the claims
1.	(Currently Amended) A blockchain generation apparatus that includes a processor and storage and that generates new blockchain data by linking a new block to blockchain data which is a chain of blocks each including transactional datasets generated by a plurality of transaction generation apparatuses, the blockchain generation apparatus comprising:
	a synchronizer, that uses the processor, and that acquires shared data which includes the blockchain data and transaction datasets not included in the blockchain data;
	a parameter calculator, that uses the processor, and that
		identifies a parameter type to be used for linkage of the new block[[,]] based ona blend pattern that defines a repeating pattern of blocks of a first parameter type and blocks of a second parameter type, and based on parameter types of a plurality of blocks in the blockchain data, wherein the plurality of blocks in the blockchain data includes at least two repetitions where a first repetition includes a first block of the first parameter type followed by a second block of the second parameter type, and a second repetition includes a subsequent second block of the second parameter type followed by a subsequent first block of the first parameter type, wherein the parameter type specifies an approval method, and
wherein the first parameter type corresponds to a number of coins saved and the second parameter type corresponds to a number of coins spent, based on transaction datasets which are among the transaction datasets 
	a block generation condition checker, that uses the processor, and that determines whether the generating party is qualified to generate the new blockcalculated value for the identified parameter type
	a blockchain generator, that uses the processor, and that generates the new block the new block includes an identifier of the parameter type used to generate the new block,
	wherein [[the]] block approval method data in the storage specifies the blend pattern, and fulfilling requirements of the first parameter type prevents fulfilling requirements of the second parameter type.

2.	(Canceled)

3.	(Previously Presented)  The blockchain generation apparatus according to claim 1, wherein


4.	(Original)  The blockchain generation apparatus according to claim 3, wherein
	the predetermined number is the number of blocks necessary for guaranteeing a true completion of a transaction for a certain block.

5.	(Currently Amended) A blockchain generation method for generating new blockchain data by linking a new block to blockchain data which is a chain of blocks each including transactional datasets generated by a plurality of transaction generation apparatuses, the blockchain generation method comprising the steps of:
	a computer acquiring shared data which includes the blockchain data and transaction datasets not included in the blockchain data;
	the computer identifying a parameter type to be used for linkage of the new block, based on a blend pattern that defines a repeating pattern of blocks of a first parameter type and blocks of a second parameter type, and based on parameter types of a plurality of blocks in the blockchain data, wherein the plurality of blocks in the blockchain data includes at least two repetitions where a first repetition includes a first block of the first parameter type followed by a second block of the second parameter type, and a second repetition includes a subsequent second block of the , wherein the parameter type specifies an approval method;
	the computer calculating a value for the identified parameter type, wherein the first parameter type corresponds to a number of coins saved and the second parameter type corresponds to a number of coins spent, based on transaction datasets which are among the transaction datasets 
	the computer determining whether the generating party is qualified to generate the new blockcalculated value  for the identified parameter type; and
	the computer generating the new block the new block includes an identifier of the parameter type used to generate the new block, wherein
	

6.	(Currently Amended) A blockchain verification apparatus that includes a processor and storage
	acquires shared data which includes [[the]] blockchain data;
verification of [[the ]]a new block based on a blend pattern that defines a repeating pattern of blocks of a first parameter type and blocks of a second parameter type, and based on parameter types of a plurality of blocks in the blockchain data, and determines whether the blockchain data is generated based on the identified parameter type, wherein [[the]]a plurality of blocks in the blockchain data includes at least two repetitions where a first repetition includes a first block of the first parameter type followed by a second block of the second parameter type, and a second repetition includes a subsequent second block of the second parameter type followed by a subsequent first block of the first parameter type, wherein the parameter type specifies an approval method;
	calculates a value for the identified parameter type, wherein the first parameter type corresponds to a number of coins saved and the second parameter type corresponds to a number of coins spent, based on transaction datasets which are among [[the]] transaction datasets in the blockchain data and are related to an identifier of a generating party new block
	determines whether the generating party [[is ]]was qualified to generate the new blockcalculated value 
	approves the blockchain data including the new block when the processor determines that the new blockwas [[is]] generated based on the identified parameter type, and when the processor determines that the generating party [[is ]]was qualified to generate the new block 


7.  (Currently Amended)  A blockchain verification method
	a computer acquiring shared data which includes [[the]] blockchain data;
	the computer identifying a parameter type  verification  a new block based on a blend pattern that defines a repeating pattern of blocks of a first parameter type and blocks of a second parameter type, and based on parameter types of a plurality of blocks in the blockchain data, and determining whether the blockchain data is generated based on the identified parameter type, wherein [[the]]a plurality of blocks in the blockchain data includes at least two repetitions where a first repetition includes a first block of the first parameter type followed by a second block of the second parameter type, and a second repetition includes a subsequent second block of the second parameter type followed by a subsequent first block of the first parameter type, wherein the parameter type specifies an approval method;
	the computer calculating a value for the identified parameter type, wherein the first parameter type corresponds to a number of coins saved and the second parameter type corresponds to a number of coins spent, based on transaction datasets which are among [[the]] new block
	the computer determining whether the generating party [[is ]]was qualified to generate the new blockcalculated value for the identified parameter type; and
	the computer approving the blockchain data including the new block when it is determined that the new blockwas generated based on the identified parameter type, and when it is determined that the generating party [[is ]]was qualified to generate the new block
	

8.  (Previously Presented)  A non-transitory computer readable medium having stored thereon a program that causes a computer to function as the apparatus according to claim 1.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Skala et al. US10354325 discloses a system when adding a new block to block chain miner must calculate a desired output in proof of work algorithm or user with a certain amount of ownership in proof of stake adds the block in hybrid proof of work proof of stake such that proof of work is initially used and later transitioning to proof of 
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of adding new blocks to a blockchain based on a blend pattern of parameter types and the parameter types are number of coins saved and spent. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153